Order issued September ao 2012  ,




                                              In The
                               (Court of Apprats
                         NMI!' Bistrirt ni rxas at Dallas
                                      No. 05-12-00681-CV


          CHILDREN'S MEDICAL CENTER OF DALLAS, ET AL., Appellants
                                                V.
           SHERI DURHAM AND DENISE JENKINS, AS ADMINISTRATOR
             OF THE ESTATE OF JESSICA HALEY DURHAM, Appellees


                                            ORDER

       The Court has before it appellees/cross appellants' September 11, 2012 second unopposed

motion for extension of time to file brief. The Court GRANTS the motion and ORDERS

appellees/cross appellants to file their brief by September 18, 2012. No further extensions will be

granted absent a showing of exceptional circumstances.




                                                        L
                                                       ELIZABKH LANG-MIERS
                                                       JUSTICE'